
	

113 HR 4841 IH: Veterans' Access to Care through Choice, Accountability, and Transparency Act of 2014
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4841
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mrs. Kirkpatrick (for herself, Mr. Michaud, Mr. Barber, Mr. Grijalva, and Mr. Pastor of Arizona) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committees on Oversight and Government Reform and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To improve the access of veterans to medical services from the Department of Veterans Affairs, and
			 for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Veterans' Access to Care through Choice, Accountability, and Transparency Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Improvement of Scheduling System for Health Care Appointments
					Sec. 101. Independent assessment of the scheduling of appointments and other health care management
			 processes of the Department of Veterans Affairs.
					Sec. 102. Technology task force on review of scheduling system and software of the Department of
			 Veterans Affairs.
					TITLE II—Training and Hiring of Health Care Staff
					Sec. 201. Treatment of staffing shortage and biannual report on staffing of medical facilities of
			 the Department of Veterans Affairs.
					Sec. 202. Clinic management training for managers and health care providers of the Department of
			 Veterans Affairs.
					Sec. 203. Use of unobligated amounts to hire additional health care providers for the Veterans
			 Health Administration.
					TITLE III—Improvement of Access to Care from Non-Department of Veterans Affairs Providers
					Sec. 301. Expanded availability of hospital care and medical services for veterans through the use
			 of contracts.
					Sec. 302. Transfer of authority for payments for hospital care, medical services, and other health
			 care from non-Department providers to the Chief Business Office of the
			 Veterans Health Administration of the Department.
					Sec. 303. Enhancement of collaboration between Department of Veterans Affairs and Indian Health
			 Service.
					Sec. 304. Enhancement of collaboration between Department of Veterans Affairs and Native Hawaiian
			 health care systems.
					Sec. 305. Sense of Congress on prompt payment by Department of Veterans Affairs.
					TITLE IV—Health Care Administrative Matters
					Sec. 401. Improvement of access of veterans to mobile vet centers of the Department of Veterans
			 Affairs.
					Sec. 402. Commission on construction projects of the Department of Veterans Affairs.
					Sec. 403. Commission on Access to Care.
					Sec. 404. Improved performance metrics for health care provided by Department of Veterans Affairs.
					Sec. 405. Improved transparency concerning health care provided by Department of Veterans Affairs.
					Sec. 406. Information for veterans on the credentials of Department of Veterans Affairs physicians.
					Sec. 407. Information in annual budget of the President on hospital care and medical services
			 furnished through expanded use of contracts for such care.
					Sec. 408. Prohibition on falsification of data concerning wait times and quality measures at
			 Department of Veterans Affairs.
					Sec. 409. Removal of Senior Executive Service employees of the Department of Veterans Affairs for
			 performance.
					TITLE V—Health Care Related to Sexual Trauma
					Sec. 501. Expansion of eligibility for sexual trauma counseling and treatment to veterans on
			 inactive duty training.
					Sec. 502. Provision of counseling and treatment for sexual trauma by the Department of Veterans
			 Affairs to members of the Armed Forces.
					Sec. 503. Reports on military sexual trauma.
					TITLE VI—Major Medical Facility Leases
					Sec. 601. Authorization of major medical facility leases.
					Sec. 602. Budgetary treatment of Department of Veterans Affairs major medical facilities leases.
					TITLE VII—Veterans Benefits Matters
					Sec. 701. Expansion of Marine Gunnery Sergeant John David Fry Scholarship.
					Sec. 702. Approval of courses of education provided by public institutions of higher learning for
			 purposes of All-Volunteer Force Educational Assistance Program and
			 Post-9/11 Educational Assistance conditional on in-State tuition rate for
			 veterans.
					TITLE VIII—Appropriation and Emergency Designations
					Sec. 801. Appropriation of emergency amounts.
					Sec. 802. Emergency designations.
			IImprovement of Scheduling System for Health Care Appointments
			101.Independent assessment of the scheduling of appointments and other health care management processes
			 of the Department of Veterans Affairs
				(a)Independent assessment
					(1)AssessmentNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall enter into a contract with an independent third party to
			 assess the following:
						(A)The process at each medical facility of the Department of Veterans Affairs for scheduling
			 appointments for veterans to receive hospital care, medical services, or
			 other health care from the Department.
						(B)The staffing level and productivity of each medical facility of the Department, including the
			 following:
							(i)The case load of each health care provider of the Department.
							(ii)The time spent by each health care provider of the Department on matters other than the case load
			 of such health care provider, including time spent by such health care
			 provider as follows:
								(I)At a medical facility that is affiliated with the Department.
								(II)Conducting research.
								(III)Training or overseeing other health care professionals of the Department.
								(C)The organization, processes, and tools used by the Department to support clinical documentation and
			 the subsequent coding of inpatient services.
						(D)The purchasing, distribution, and use of pharmaceuticals, medical and surgical supplies, and
			 medical devices by the Department, including the following:
							(i)The prices paid for, standardization of, and use by the Department of the following:
								(I)High-cost pharmaceuticals.
								(II)Medical and surgical supplies.
								(III)Medical devices.
								(ii)The use by the Department of group purchasing arrangements to purchase pharmaceuticals, medical and
			 surgical supplies, medical devices, and health care related services.
							(iii)The strategy used by the Department to distribute pharmaceuticals, medical and surgical supplies,
			 and medical devices to Veterans Integrated Service Networks and medical
			 facilities of the Department.
							(E)The performance of the Department in paying amounts owed to third parties and collecting amounts
			 owed to the Department with respect to hospital care, medical services,
			 and other health care, including any recommendations of the independent
			 third party as follows:
							(i)To avoid the payment of penalties to vendors.
							(ii)To increase the collection of amounts owed to the Department for hospital care, medical services,
			 or other health care provided by the Department for which reimbursement
			 from a third party is authorized.
							(iii)To increase the collection of any other amounts owed to the Department.
							(2)Elements of scheduling assessmentIn carrying out the assessment required by paragraph (1)(A), the independent third party shall do
			 the following:
						(A)Review all training materials pertaining to scheduling of appointments at each medical facility of
			 the Department.
						(B)Assess whether all employees of the Department conducting tasks related to scheduling are properly
			 trained for conducting such tasks.
						(C)Assess whether changes in the technology or system used in scheduling appointments are necessary to
			 limit access to the system to only those employees that have been properly
			 trained in conducting such tasks.
						(D)Assess whether health care providers of the Department are making changes to their schedules that
			 hinder the ability of employees conducting such tasks to perform such
			 tasks.
						(E)Assess whether the establishment of a centralized call center throughout the Department for
			 scheduling appointments at medical facilities of the Department would
			 improve the process of scheduling such appointments.
						(F)Assess whether booking templates for each medical facility or clinic of the Department would
			 improve the process of scheduling such appointments.
						(G)Recommend any actions to be taken by the Department to improve the process for scheduling such
			 appointments, including the following:
							(i)Changes in training materials provided to employees of the Department with respect to conducting
			 tasks related to scheduling such appointments.
							(ii)Changes in monitoring and assessment conducted by the Department of wait times of veterans for such
			 appointments.
							(iii)Changes in the system used to schedule such appointments, including changes to improve how the
			 Department—
								(I)measures wait times of veterans for such appointments;
								(II)monitors the availability of health care providers of the Department; and
								(III)provides veterans the ability to schedule such appointments.
								(iv)Such other actions as the independent third party considers appropriate.
							(3)TimingThe independent third party carrying out the assessment required by paragraph (1) shall complete
			 such assessment not later than 180 days after entering into the contract
			 described in such paragraph.
					(b)Report
					(1)In generalNot later than 90 days after the date on which the independent third party completes the assessment
			 under this section, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of
			 the House of Representatives a report on the results of such assessment.
					(2)PublicationNot later than 30 days after submitting the report under paragraph (1), the Secretary shall publish
			 such report in the Federal Register and on an Internet website of the
			 Department accessible to the public.
					102.Technology task force on review of scheduling system and software of the Department of Veterans
			 Affairs
				(a)Task force review
					(1)In generalThe Secretary of Veterans Affairs shall, through the use of a technology task force, conduct a
			 review of the needs of the Department of Veterans Affairs with respect to
			 the scheduling system and scheduling software of the Department of
			 Veterans Affairs that is used by the Department to schedule appointments
			 for veterans for hospital care, medical services, and other health care
			 from the Department.
					(2)Agreement
						(A)In generalThe Secretary shall seek to enter into an agreement with a technology organization or technology
			 organizations to carry out the review required by paragraph (1).
						(B)Prohibition on use of fundsNo Federal funds may be used to assist the technology organization or technology organizations
			 under subparagraph (A) in carrying out the review required by paragraph
			 (1).
						(b)Report
					(1)In generalNot later than 45 days after the date of the enactment of this Act, the technology task force
			 required under subsection (a)(1) shall submit to the Secretary, the
			 Committee on Veterans' Affairs of the Senate, and the Committee on
			 Veterans' Affairs of the House of Representatives a report setting forth
			 the findings and recommendations of the technology task force regarding
			 the needs of the Department with respect to the scheduling system and
			 scheduling software of the Department described in such subsection.
					(2)ElementsThe report required by paragraph (1) shall include the following:
						(A)Proposals for specific actions to be taken by the Department to improve the scheduling system and
			 scheduling software of the Department described in subsection (a)(1).
						(B)A determination as to whether an existing off-the-shelf system would—
							(i)meet the needs of the Department to schedule appointments for veterans for hospital care, medical
			 services, and other health care from the Department; and
							(ii)improve the access of veterans to such care and services.
							(3)PublicationNot later than 30 days after the receipt of the report required by paragraph (1), the Secretary
			 shall publish such report in the Federal Register and on an Internet
			 website of the Department accessible to the public.
					(c)Implementation of task force recommendationsNot later than one year after the receipt of the report required by subsection (b)(1), the
			 Secretary shall implement the recommendations set forth in such report
			 that the Secretary considers are feasible, advisable, and cost-effective.
				IITraining and Hiring of Health Care Staff
			201.Treatment of staffing shortage and biannual report on staffing of medical facilities of the
			 Department of Veterans Affairs
				(a)Staffing shortage
					(1)In generalNot later than 180 days after the date of the enactment of this Act, and not later than September
			 30 each year thereafter, the Inspector General of the Department of
			 Veterans Affairs shall determine, and the Secretary of Veterans Affairs
			 shall publish in the Federal Register, the five occupations of health care
			 providers of the Department of Veterans Affairs for which there is the
			 largest staffing shortage throughout the Department.
					(2)Recruitment and appointmentNotwithstanding sections 3304 and 3309 through 3318 of title 5, United States Code, the Secretary
			 may, upon a determination by the Inspector General under paragraph (1)
			 that there is a staffing shortage throughout the Department with respect
			 to a particular occupation of health care provider, recruit and directly
			 appoint highly qualified health care providers to serve as health care
			 providers in that particular occupation for the Department.
					(3)Priority in Health Professionals Educational Assistance Program to certain providersSection 7612(b)(5) of title 38, United States Code, is amended—
						(A)in subparagraph (A), by striking and at the end;
						(B)by redesignating subparagraph (B) as subparagraph (C); and
						(C)by inserting after subparagraph (A) the following new subparagraph (B):
							
								(B)shall give priority to applicants pursuing a course of education or training towards a career in an
			 occupation for which the Secretary has, in the most current determination
			 published in the Federal Register pursuant to section 201(a)(1) of the Veterans' Access to Care through Choice, Accountability, and Transparency Act of 2014, determined that there is one of the largest staffing shortages throughout the Department with
			 respect to such occupation; and.
						(b)Reports
					(1)In generalNot later than 180 days after the date of the enactment of this Act, and not later than December 31
			 of each even numbered year thereafter until 2024, the Secretary of
			 Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report assessing the staffing of each medical facility
			 of the Department of Veterans Affairs.
					(2)ElementsEach report submitted under paragraph (1) shall include the following:
						(A)The results of a system-wide assessment of all medical facilities of the Department to ensure the
			 following:
							(i)Appropriate staffing levels for health care providers to meet the goals of the Secretary for timely
			 access to care for veterans.
							(ii)Appropriate staffing levels for support personnel, including clerks.
							(iii)Appropriate sizes for clinical panels.
							(iv)Appropriate numbers of full-time staff, or full-time equivalents, dedicated to direct care of
			 patients.
							(v)Appropriate physical plant space to meet the capacity needs of the Department in that area.
							(vi)Such other factors as the Secretary considers necessary.
							(B)A plan for addressing any issues identified in the assessment described in subparagraph (A),
			 including a timeline for addressing such issues.
						(C)A list of the current wait times and workload levels for the following clinics in each medical
			 facility:
							(i)Mental health.
							(ii)Primary care.
							(iii)Gastroenterology.
							(iv)Women’s health.
							(v)Such other clinics as the Secretary considers appropriate.
							(D)A description of the results of the most current determination of the Inspector General under
			 paragraph (1) of subsection (a) and a plan to use direct appointment
			 authority under paragraph (2) of such subsection to fill staffing
			 shortages, including recommendations for improving the speed at which the
			 credentialing and privileging process can be conducted.
						(E)The current staffing models of the Department for the following clinics, including recommendations
			 for changes to such models:
							(i)Mental health.
							(ii)Primary care.
							(iii)Gastroenterology.
							(iv)Women’s health.
							(v)Such other clinics as the Secretary considers appropriate.
							(F)A detailed analysis of succession planning at medical facilities of the Department, including the
			 following:
							(i)The number of positions in medical facilities throughout the Department that are not filled by a
			 permanent employee.
							(ii)The length of time each position described in clause (i) remained vacant or filled by a temporary
			 or acting employee.
							(iii)A description of any barriers to filling the positions described in clause (i).
							(iv)A plan for filling any positions that are vacant or filled by a temporary or acting employee for
			 more than 180 days.
							(v)A plan for handling emergency circumstances, such as administrative leave or sudden medical leave
			 for senior officials.
							(G)The number of health care providers of the Department who have been removed from their positions,
			 have retired, or have left their positions for another reason,
			 disaggregated by provider type, during the two-year period preceding the
			 submittal of the report.
						(H)Of the health care providers specified in subparagraph (G) who have been removed from their
			 positions, the following:
							(i)The number of such health care providers who were reassigned to other positions in the Department.
							(ii)The number of such health care providers who left the Department.
							(iii)The number of such health care providers who left the Department and were subsequently rehired by
			 the Department.
							202.Clinic management training for managers and health care providers of the Department of Veterans
			 Affairs
				(a)Clinic management training program
					(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall commence a clinic management training program to provide
			 in-person, standardized education on health care management to all
			 managers of, and health care providers at, medical facilities of the
			 Department of Veterans Affairs.
					(2)ElementsThe clinic management training program required by paragraph (1) shall include the following:
						(A)Training on how to manage the schedules of health care providers of the Department, including the
			 following:
							(i)Maintaining such schedules in a manner that allows appointments to be booked at least eight weeks
			 in advance.
							(ii)Proper planning procedures for vacation, leave, and graduate medical education training schedules.
							(B)Training on the appropriate number of appointments that a health care provider should conduct on a
			 daily basis, based on specialty.
						(C)Training on how to determine whether there are enough available appointment slots to manage demand
			 for different appointment types and mechanisms for alerting management of
			 insufficient slots.
						(D)Training on how to properly use the appointment scheduling system of the Department, including any
			 new scheduling system implemented by the Department.
						(E)Training on how to optimize the use of technology, including the following:
							(i)Telemedicine.
							(ii)Electronic mail.
							(iii)Text messaging.
							(iv)Such other technologies as specified by the Secretary.
							(F)Training on how to properly use physical plant space at medical facilities of the Department to
			 ensure efficient flow and privacy for patients and staff.
						(3)SunsetThe clinic management training program required by paragraph (1) shall terminate on the date that
			 is two years after the date on which the Secretary commences such program.
					(b)Training materials
					(1)In generalAfter the termination of the clinic management training program required by subsection (a), the
			 Secretary shall provide training materials on health care management to
			 each of the following employees of the Department upon the commencement of
			 employment of such employee:
						(A)Any manager of a medical facility of the Department.
						(B)Any health care provider at a medical facility of the Department.
						(C)Such other employees of the Department as the Secretary considers appropriate.
						(2)UpdateThe Secretary shall regularly update the training materials required under paragraph (1).
					203.Use of unobligated amounts to hire additional health care providers for the Veterans Health
			 Administration
				(a)In generalAt the end of each of fiscal years 2014 and 2015, all covered amounts shall be made available to
			 the Secretary of Veterans Affairs to hire additional health care providers
			 for the Veterans Health Administration of the Department of Veterans
			 Affairs, or to carry out any provision of this Act or the amendments made
			 by this Act, and shall remain available until expended.
				(b)Priority in hiringThe Secretary shall prioritize hiring additional health care providers under subsection (a) at
			 medical facilities of the Department and in geographic areas in which the
			 Secretary identifies the greatest shortage of health care providers.
				(c)Covered amounts definedIn this section, the term covered amounts means amounts—
					(1)that are made available to the Veterans Health Administration of the Department for an
			 appropriations account—
						(A)under the heading Medical Services;
						(B)under the heading Medical Support and Compliance; or
						(C)under the heading Medical Facilities; and
						(2)that are unobligated at the end of the applicable fiscal year.
					IIIImprovement of Access to Care from Non-Department of Veterans Affairs Providers
			301.Expanded availability of hospital care and medical services for veterans through the use of
			 contracts
				(a)Expansion of available care and services
					(1)Furnishing of care
						(A)In generalHospital care and medical services under chapter 17 of title 38, United States Code, shall be
			 furnished to an eligible veteran described in subsection (b), at the
			 election of such veteran, through contracts authorized under subsection
			 (d), or any other law administered by the Secretary of Veterans Affairs,
			 with entities specified in subparagraph (B) for the furnishing of such
			 care and services to veterans.
						(B)Entities specifiedThe entities specified in this subparagraph are the following:
							(i)Any health care provider that is participating in the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.).
							(ii)Any Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social Security
			 Act (42 U.S.C. 1396d(l)(2)(B))).
							(iii)The Department of Defense.
							(iv)The Indian Health Service.
							(2)Choice of providerAn eligible veteran who elects to receive care and services under this section may select the
			 provider of such care and services from among any source of provider of
			 such care and services through an entity specified in paragraph (1)(B)
			 that is accessible to the veteran.
					(3)Coordination of care and servicesThe Secretary shall coordinate, through the Non-VA Care Coordination Program of the Department of
			 Veterans Affairs, the furnishing of care and services under this section
			 to eligible veterans, including by ensuring that an eligible veteran
			 receives an appointment for such care and services within the current
			 wait-time goals of the Veterans Health Administration for the furnishing
			 of hospital care and medical services.
					(b)Eligible veteransA veteran is an eligible veteran for purposes of this section if—
					(1)
						(A)the veteran is enrolled in the patient enrollment system of the Department of Veterans Affairs
			 established and operated under section 1705 of title 38, United States
			 Code; or
						(B)the veteran is enrolled in such system, has not received hospital care or medical services from the
			 Department, and has contacted the Department seeking an initial
			 appointment from the Department for the receipt of such care or services;
			 and
						(2)the veteran—
						(A)
							(i)attempts, or has attempted under paragraph (1)(B), to schedule an appointment for the receipt of
			 hospital care or medical services under chapter 17 of title 38, United
			 States Code, but is unable to schedule an appointment within the current
			 wait-time goals of the Veterans Health Administration for the furnishing
			 of such care or services; and
							(ii)elects, and is authorized, to be furnished such care or services pursuant to subsection (c)(2);
							(B)resides more than 40 miles from the nearest medical facility of the Department, including a
			 community-based outpatient clinic, that is closest to the residence of the
			 veteran; or
						(C)resides—
							(i)in a State without a medical facility of the Department that provides—
								(I)hospital care;
								(II)emergency medical services; and
								(III)surgical care rated by the Secretary as having a surgical complexity of standard; and
								(ii)more than 20 miles from a medical facility of the Department described in clause (i).
							(c)Election and authorization
					(1)In generalIf the Secretary confirms that an appointment for an eligible veteran described in subsection
			 (b)(2)(A) for the receipt of hospital care or medical services under
			 chapter 17 of title 38, United States Code, is unavailable within the
			 current wait-time goals of the Department for the furnishing of such care
			 or services, the Secretary shall, at the election of the eligible veteran—
						(A)place such eligible veteran on an electronic waiting list described in paragraph (2) for such an
			 appointment; or
						(B)
							(i)authorize that such care and services be furnished to the eligible veteran under this section for a
			 period of time specified by the Secretary; and
							(ii)send a letter to the eligible veteran describing the care and services the eligible veteran is
			 eligible to receive under this section.
							(2)Electronic waiting listThe electronic waiting list described in this paragraph shall be maintained by the Department and
			 allow access by each eligible veteran via www.myhealth.va.gov or any
			 successor website for the following purposes:
						(A)To determine the place of such eligible veteran on the waiting list.
						(B)To determine the average length of time an individual spends on the waiting list, disaggregated by
			 medical facility of the Department and type of care or service needed, for
			 purposes of allowing such eligible veteran to make an informed election
			 under paragraph (1).
						(d)Care and services through contracts
					(1)In generalThe Secretary shall enter into contracts with health care providers that are participating in the
			 Medicare program under title XVIII of the Social Security Act (42 U.S.C.
			 1395 et seq.) to furnish care and services to eligible veterans under this
			 section.
					(2)Rates and reimbursement
						(A)In generalIn entering into a contract under this subsection, the Secretary shall—
							(i)negotiate rates for the furnishing of care and services under this section; and
							(ii)reimburse the health care provider for such care and services at the rates negotiated pursuant to
			 clause (i) as provided in such contract.
							(B)Limit on rates
							(i)In generalExcept as provided in clause (ii), rates negotiated under subparagraph (A)(i) shall not be more
			 than the rates paid by the United States to a provider of services (as
			 defined in section 1861(u) of the Social Security Act (42 U.S.C.
			 1395x(u))) or a supplier (as defined in section 1861(d) of such Act (42
			 U.S.C. 1395x(d))) under the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) for the same care and
			 services.
							(ii)ExceptionThe Secretary may negotiate a rate that is more than the rate paid by the United States as
			 described in clause (i) with respect to the furnishing of care or services
			 under this section to an eligible veteran if the Secretary determines that
			 there is no health care provider that will provide such care or services
			 to such eligible veteran at the rate required under such clause—
								(I)within the current wait-time goals of the Veterans Health Administration for the furnishing of such
			 care or services; and
								(II)at a location not more than 40 miles from the residence of such eligible veteran.
								(C)Limit on collectionFor the furnishing of care and services pursuant to a contract under this section, a health care
			 provider may not collect any amount that is greater than the rate
			 negotiated pursuant to subparagraph (A)(i).
						(3)Information on policies and proceduresThe Secretary shall provide to any health care provider with which the Secretary has entered into a
			 contract under paragraph (1) the following:
						(A)Information on applicable policies and procedures for submitting bills or claims for authorized
			 care and services furnished to eligible veterans under this section.
						(B)Access to a telephone hotline maintained by the Department that such health care provider may call
			 for information on the following:
							(i)Procedures for furnishing care and services under this section.
							(ii)Procedures for submitting bills or claims for authorized care and services furnished to eligible
			 veterans under this section and being reimbursed for furnishing such care
			 and services.
							(iii)Whether particular care or services under this section are authorized, and the procedures for
			 authorization of such care or services.
							(e)Choice card
					(1)In generalFor purposes of receiving care and services under this section, the Secretary shall issue to each
			 eligible veteran a card that the eligible veteran shall present to a
			 health care provider that is eligible to furnish care and services under
			 this section before receiving such care and services.
					(2)Name of cardEach card issued under paragraph (1) shall be known as a Choice Card.
					(3)Details of cardEach Choice Card issued to an eligible veteran under paragraph (1) shall include the following:
						(A)The name of the eligible veteran.
						(B)An identification number for the eligible veteran that is not the social security number of the
			 eligible veteran.
						(C)The contact information of an appropriate office of the Department for health care providers to
			 confirm that care and services under this section are authorized for the
			 eligible veteran.
						(D)Contact information and other relevant information for the submittal of claims or bills for the
			 furnishing of care and services under this section.
						(E)The following statement: This card is for qualifying medical care outside the Department of Veterans Affairs. Please call
			 the Department of Veterans Affairs phone number specified on this card to
			 ensure that treatment has been authorized..
						(4)Information on use of cardUpon issuing a Choice Card to an eligible veteran, the Secretary shall provide the eligible veteran
			 with information clearly stating the circumstances under which the veteran
			 may be eligible for care and services under this section.
					(f)Information on availability of careThe Secretary shall provide information to a veteran about the availability of care and services
			 under this section in the following circumstances:
					(1)When the veteran enrolls in the patient enrollment system of the Department under section 1705 of
			 title 38, United States Code.
					(2)When the veteran attempts to schedule an appointment for the receipt of hospital care or medical
			 services from the Department but is unable to schedule an appointment
			 within the current wait-time goals of the Veterans Health Administration
			 for delivery of such care or services.
					(g)ProvidersTo be eligible to furnish care and services under this section, a health care provider must—
					(1)maintain at least the same or similar credentials and licenses as those credentials and licenses
			 that are required of health care providers of the Department, as
			 determined by the Secretary for purposes of this section; and
					(2)submit, not less frequently than once each year, verification of such licenses and credentials
			 maintained by such health care provider.
					(h)Cost-Sharing
					(1)In generalThe Secretary shall require an eligible veteran to pay a copayment to the Department for the
			 receipt of care and services under this section only if such eligible
			 veteran would be required to pay such copayment for the receipt of such
			 care and services at a medical facility of the Department.
					(2)LimitationThe copayment required under paragraph (1) shall not be greater than the copayment required of such
			 eligible veteran by the Department for the receipt of such care and
			 services at a medical facility of the Department.
					(i)Claims processing system
					(1)In generalThe Secretary shall provide for an efficient nationwide system for processing and paying bills or
			 claims for authorized care and services furnished to eligible veterans
			 under this section.
					(2)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall prescribe regulations for the implementation of such system.
					(3)OversightThe Chief Business Office of the Veterans Health Administration shall oversee the implementation
			 and maintenance of such system.
					(4)Accuracy of payment
						(A)In generalThe Secretary shall ensure that such system meets such goals for accuracy of payment as the
			 Secretary shall specify for purposes of this section.
						(B)Annual report
							(i)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter until
			 the termination date specified in subsection (n), the Secretary shall
			 submit to the Committee on Veterans' Affairs of the Senate and the
			 Committee on Veterans' Affairs of the House of Representatives a report on
			 the goals for accuracy of such system.
							(ii)ElementsEach report required by clause (i) shall include the following:
								(I)A description of the goals for accuracy for such system specified by the Secretary under
			 subparagraph (A).
								(II)An assessment of the success of the Department in meeting such goals during the year preceding the
			 submittal of the report.
								(j)Medical recordsThe Secretary shall ensure that any health care provider that furnishes care and services under
			 this section to an eligible veteran submits to the Department any medical
			 record related to the care and services provided to such eligible veteran
			 by such health care provider for inclusion in the electronic medical
			 record of such eligible veteran maintained by the Department upon the
			 completion of the provision of such care and services to such eligible
			 veteran.
				(k)Tracking of missed appointmentsThe Secretary shall implement a mechanism to track any missed appointments for care and services
			 under this section by eligible veterans to ensure that the Department does
			 not pay for such care and services that were not furnished to an eligible
			 veteran.
				(l)ImplementationNot later than 90 days after the date of the enactment of this Act, the Secretary shall prescribe
			 interim final regulations on the implementation of this section and
			 publish such regulations in the Federal Register.
				(m)Inspector General reportNot later than 540 days after the publication of the interim final regulations under subsection
			 (l), the Inspector General of the Department shall submit to the Secretary
			 a report on the results of an audit of the care and services furnished
			 under this section to ensure the accuracy and timeliness of payments by
			 the Department for the cost of such care and services, including any
			 findings and recommendations of the Inspector General.
				(n)TerminationThe requirement of the Secretary to furnish care and services under this section terminates on the
			 date that is two years after the date on which the Secretary publishes the
			 interim final regulations under subsection (l).
				(o)Reports
					(1)Initial reportNot later than 90 days after the publication of the interim final regulations under subsection (l),
			 the Secretary shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the furnishing of care and services under this
			 section that includes the following:
						(A)The number of eligible veterans who have received care and services under this section.
						(B)A description of the type of care and services furnished to eligible veterans under this section.
						(2)Final reportNot later than 540 days after the publication of the interim final regulations under subsection
			 (l), the Secretary shall submit to the Committee on Veterans’ Affairs of
			 the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the furnishing of care and services under this
			 section that includes the following:
						(A)The total number of eligible veterans who have received care and services under this section,
			 disaggregated by—
							(i)eligible veterans described in subsection (b)(2)(A); and
							(ii)eligible veterans described in subsection (b)(2)(B).
							(B)A description of the type of care and services furnished to eligible veterans under this section.
						(C)An accounting of the total cost of furnishing care and services to eligible veterans under this
			 section.
						(D)The results of a survey of eligible veterans who have received care or services under this section
			 on the satisfaction of such eligible veterans with the care or services
			 received by such eligible veterans under this section.
						(E)An assessment of the effect of furnishing care and services under this section on wait times for an
			 appointment for the receipt of hospital care and medical services from the
			 Department.
						(F)An assessment of the feasibility and advisability of continuing furnishing care and services under
			 this section after the termination date specified in subsection (n).
						(p)Rules of construction
					(1)No modification of contractsNothing in this section shall be construed to require the Secretary to renegotiate contracts for
			 the furnishing of hospital care or medical services to veterans entered
			 into by the Department before the date of the enactment of this Act.
					(2)Filling and paying for prescription medicationsNothing in this section shall be construed to alter the process of the Department for filling and
			 paying for prescription medications.
					302.Transfer of authority for payments for hospital care, medical services, and other health care from
			 non-Department providers to the Chief Business Office of the Veterans
			 Health Administration of the Department
				(a)Transfer of authority
					(1)In generalEffective on October 1, 2014, the Secretary of Veterans Affairs shall transfer the authority to pay
			 for hospital care, medical services, and other health care through
			 non-Department providers to the Chief Business Office of the Veterans
			 Health Administration of the Department of Veterans Affairs from the
			 Veterans Integrated Service Networks and medical centers of the Department
			 of Veterans Affairs.
					(2)Manner of careThe Chief Business Office shall work in consultation with the Office of Clinical Operations and
			 Management of the Department of Veterans Affairs to ensure that care and
			 services described in paragraph (1) are provided in a manner that is
			 clinically appropriate and effective.
					(3)No delay in paymentThe transfer of authority under paragraph (1) shall be carried out in a manner that does not delay
			 or impede any payment by the Department for hospital care, medical
			 services, or other health care provided through a non-Department provider
			 under the laws administered by the Secretary.
					(b)Budgetary effectThe Secretary shall, for each fiscal year that begins after the date of the enactment of this Act—
					(1)include in the budget for the Chief Business Office of the Veterans Health Administration amounts
			 to pay for hospital care, medical services, and other health care provided
			 through non-Department providers, including any amounts necessary to carry
			 out the transfer of authority to pay for such care and services under
			 subsection (a), including any increase in staff; and
					(2)not include in the budget of each Veterans Integrated Service Network and medical center of the
			 Department amounts to pay for such care and services.
					303.Enhancement of collaboration between Department of Veterans Affairs and Indian Health Service
				(a)Outreach to Tribal-Run medical facilitiesThe Secretary of Veterans Affairs shall, in consultation with the Director of the Indian Health
			 Service, conduct outreach to each medical facility operated by an Indian
			 tribe or tribal organization through a contract or compact with the Indian
			 Health Service under the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.) to raise awareness of the ability
			 of such facilities, Indian tribes, and tribal organizations to enter into
			 agreements with the Department of Veterans Affairs under which the
			 Secretary reimburses such facilities, Indian tribes, or tribal
			 organizations, as the case may be, for health care provided to veterans
			 eligible for health care at such facilities.
				(b)Metrics for memorandum of understanding performanceThe Secretary of Veterans Affairs shall implement performance metrics for assessing the performance
			 by the Department of Veterans Affairs and the Indian Health Service under
			 the memorandum of understanding entitled Memorandum of Understanding between the Department of Veterans Affairs (VA) and the Indian Health
			 Service (IHS) in increasing access to health care, improving quality and coordination of health care, promoting
			 effective patient-centered collaboration and partnerships between the
			 Department and the Service, and ensuring health-promotion and
			 disease-prevention services are appropriately funded and available for
			 beneficiaries under both health care systems.
				(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs and the Director of the Indian Health Service shall jointly submit
			 to Congress a report on the feasibility and advisability of the following:
					(1)Entering into agreements for the reimbursement by the Secretary of the costs of direct care
			 services provided through organizations receiving amounts pursuant to
			 grants made or contracts entered into under section 503 of the Indian
			 Health Care Improvement Act (25 U.S.C. 1653) to veterans who are otherwise
			 eligible to receive health care from such organizations.
					(2)Including the reimbursement of the costs of direct care services provided to veterans who are not
			 Indians in agreements between the Department and the following:
						(A)The Indian Health Service.
						(B)An Indian tribe or tribal organization operating a medical facility through a contract or compact
			 with the Indian Health Service under the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450 et seq.).
						(C)A medical facility of the Indian Health Service.
						(d)DefinitionsIn this section:
					(1)IndianThe terms Indian and Indian tribe have the meanings given those terms in section 4 of the Indian Health Care Improvement Act (25
			 U.S.C. 1603).
					(2)Medical facility of the Indian Health ServiceThe term medical facility of the Indian Health Service includes a facility operated by an Indian tribe or tribal organization through a contract or
			 compact with the Indian Health Service under the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 450 et seq.).
					(3)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
					304.Enhancement of collaboration between Department of Veterans Affairs and Native Hawaiian health care
			 systems
				(a)In generalThe Secretary of Veterans Affairs shall, in consultation with Papa Ola Lokahi and such other
			 organizations involved in the delivery of health care to Native Hawaiians
			 as the Secretary considers appropriate, enter into contracts or agreements
			 with Native Hawaiian health care systems that are in receipt of funds from
			 the Secretary of Health and Human Services pursuant to grants awarded or
			 contracts entered into under section 6(a) of the Native Hawaiian Health
			 Care Improvement Act (42 U.S.C. 11705(a)) for the reimbursement of direct
			 care services provided to eligible veterans as specified in such contracts
			 or agreements.
				(b)DefinitionsIn this section, the terms Native Hawaiian, Native Hawaiian health care system, and Papa Ola Lokahi have the meanings given those terms in section 12 of the Native Hawaiian Health Care Improvement
			 Act (42 U.S.C. 11711).
				305.Sense of Congress on prompt payment by Department of Veterans AffairsIt is the sense of Congress that the Secretary of Veterans Affairs shall comply with section 1315
			 of title 5, Code of Federal Regulations (commonly known as the prompt payment rule), or any corresponding similar regulation or ruling, in paying for health care pursuant to
			 contracts entered into with non-Department of Veterans Affairs providers
			 to provide health care under the laws administered by the Secretary.
			IVHealth Care Administrative Matters
			401.Improvement of access of veterans to mobile vet centers of the Department of Veterans Affairs
				(a)Improvement of access
					(1)In generalThe Secretary of Veterans Affairs shall improve the access of veterans to telemedicine and other
			 health care through the use of mobile vet centers of the Department of
			 Veterans Affairs by providing standardized requirements for the operation
			 of such centers.
					(2)RequirementsThe standardized requirements required by paragraph (1) shall include the following:
						(A)The number of days each mobile vet center of the Department is expected to travel per year.
						(B)The number of locations each center is expected to visit per year.
						(C)The number of appointments each center is expected to conduct per year.
						(D)The method and timing of notifications given by each center to individuals in the area to which
			 such center is traveling, including notifications informing veterans of
			 the availability to schedule appointments at the center.
						(3)Use of telemedicineThe Secretary shall ensure that each mobile vet center of the Department has the capability to
			 provide telemedicine services.
					(b)ReportsNot later than one year after the date of the enactment of this Act, and not later than September
			 30 each year thereafter, the Secretary of Veterans Affairs shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on the
			 following:
					(1)The use of mobile vet centers to provide telemedicine services to veterans during the year
			 preceding the submittal of the report, including the following:
						(A)The number of days each mobile vet center was open to provide such services.
						(B)The number of days each mobile vet center traveled to a location other than the headquarters of the
			 mobile vet center to provide such services.
						(C)The number of appointments each center conducted to provide such services on average per month and
			 in total during such year.
						(2)An analysis of the effectiveness of using mobile vet centers to provide health care services to
			 veterans through the use of telemedicine.
					(3)Any recommendations for an increase in the number of mobile vet centers of the Department.
					(4)Any recommendations for an increase in the telemedicine capabilities of each mobile vet center.
					(5)The feasibility and advisability of using temporary health care providers, including locum tenens,
			 to provide direct health care services to veterans at mobile vet centers.
					(6)Such other recommendations on improvement of the use of mobile vet centers by the Department as the
			 Secretary considers appropriate.
					402.Commission on construction projects of the Department of Veterans Affairs
				(a)Establishment of commission
					(1)EstablishmentThere is established an Independent Commission on Department of Veterans Affairs Construction
			 Projects (in this section referred to as the Commission).
					(2)Membership
						(A)Voting membersThe Commission shall be composed of 10 voting members as follows:
							(i)Three members to be appointed by the President from among members of the National Academy of
			 Engineering who are nominated under subparagraph (B).
							(ii)Three members to be appointed by the President from among members of the National Institute of
			 Building Sciences who are nominated under subparagraph (B).
							(iii)Four members to be appointed by the President from among veterans enrolled in the patient
			 enrollment system of the Department of Veterans Affairs under section 1705
			 of title 38, United States Code, who are nominated under subparagraph (B).
							(B)Nomination of voting membersThe majority leader of the Senate, the minority leader of the Senate, the speaker of the House of
			 Representatives, and the minority leader of the House of Representatives
			 shall jointly nominate not less than 24 individuals to be considered by
			 the President for appointment under subparagraph (A).
						(C)Nonvoting membersThe Commission shall be composed of the following nonvoting members:
							(i)The Comptroller General of the United States, or designee.
							(ii)The Secretary of Veterans Affairs, or designee.
							(iii)The Inspector General of the Department of Veterans Affairs, or designee.
							(D)Date of appointment of membersThe appointments of the members of the Commission under subparagraph (A) shall be made not later
			 than 14 days after the date of the enactment of this Act.
						(3)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.
					(4)Initial meetingNot later than five days after the date on which all members of the Commission have been appointed,
			 the Commission shall hold its first meeting.
					(5)MeetingsThe Commission shall meet at the call of the Chairperson.
					(6)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.
					(7)Chairperson and vice chairpersonThe Commission shall select a Chairperson and Vice Chairperson from among its members.
					(b)Duties of commission
					(1)ReviewThe Commission shall review current construction and maintenance projects and the medical facility
			 leasing program of the Department of Veterans Affairs to identify any
			 problems experienced by the Department in carrying out such projects and
			 program.
					(2)Reports
						(A)Commission reportNot later than 120 days after the date of the enactment of this Act, the Commission shall submit to
			 the Secretary of Veterans Affairs, the Committee on Veterans' Affairs of
			 the Senate, and the Committee on Veterans' Affairs of the House of
			 Representatives a report setting forth recommendations, if any, for
			 improving the manner in which the Secretary carries out the projects and
			 program specified in paragraph (1).
						(B)Department reportNot later than 60 days after the submittal of the report under subparagraph (A), the Secretary of
			 Veterans Affairs shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the feasibility and advisability of
			 implementing the recommendations of the Commission, if any, included in
			 the report submitted under such subparagraph, including a timeline for the
			 implementation of such recommendations.
						(c)Powers of commission
					(1)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers advisable to carry
			 out this section.
					(2)Information from Federal agenciesThe Commission may secure directly from any Federal agency such information as the Commission
			 considers necessary to carry out this section. Upon request of the
			 Chairperson of the Commission, the head of such agency shall furnish such
			 information to the Commission.
					(d)Commission personnel matters
					(1)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of
			 basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which such member is engaged in the performance of the duties of
			 the Commission. All members of the Commission who are officers or
			 employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of
			 the United States.
					(2)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.
					(3)Staff
						(A)In generalThe Chairperson of the Commission may, without regard to the civil service laws and regulations,
			 appoint and terminate an executive director and such other additional
			 personnel as may be necessary to enable the Commission to perform its
			 duties. The employment of an executive director shall be subject to
			 confirmation by the Commission.
						(B)CompensationThe Chairperson of the Commission may fix the compensation of the executive director and other
			 personnel without regard to chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the executive
			 director and other personnel may not exceed the rate payable for level V
			 of the Executive Schedule under section 5316 of such title.
						(4)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.
					(5)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals that do
			 not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.
					(e)Termination of commissionThe Commission shall terminate 30 days after the date on which the Commission submits its report
			 under subsection (b)(2)(A).
				403.Commission on Access to Care
				(a)Establishment of commission
					(1)In generalThere is established the Commission on Access to Care (in this section referred to as the Commission) to examine the access of veterans to health care from the Department of Veterans Affairs and
			 strategically examine how best to organize the Veterans Health
			 Administration, locate health care resources, and deliver health care to
			 veterans during the 10- to 20-year period beginning on the date of the
			 enactment of this Act.
					(2)Membership
						(A)Voting membersThe Commission shall be composed of 10 voting members who are appointed by the President as
			 follows:
							(i)At least two members who represent an organization recognized by the Secretary of Veterans Affairs
			 for the representation of veterans under section 5902 of title 38, United
			 States Code.
							(ii)At least one member from among persons who have experience as senior management for a private
			 integrated health care system with an annual gross revenue of more than
			 $50,000,000.
							(iii)At least one member from among persons who are familiar with government health care systems,
			 including those systems of the Department of Defense, the Indian Health
			 Service, and Federally-qualified health centers (as defined in section
			 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))).
							(iv)At least two members from among persons who are familiar with the Veterans Health Administration
			 but are not current employees of the Veterans Health Administration.
							(v)At least two members from among persons who are veterans or eligible for hospital care, medical
			 services, or other health care under the laws administered by the
			 Secretary of Veterans Affairs.
							(B)Nonvoting members
							(i)In generalIn addition to members appointed under subparagraph (A), the Commission shall be composed of 10
			 nonvoting members who are appointed by the President as follows:
								(I)At least two members who represent an organization recognized by the Secretary of Veterans Affairs
			 for the representation of veterans under section 5902 of title 38, United
			 States Code.
								(II)At least one member from among persons who have experience as senior management for a private
			 integrated health care system with an annual gross revenue of more than
			 $50,000,000.
								(III)At least one member from among persons who are familiar with government health care systems,
			 including those systems of the Department of Defense, the Indian Health
			 Service, and Federally-qualified health centers (as defined in section
			 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))).
								(IV)At least two members from among persons who are familiar with the Veterans Health Administration
			 but are not current employees of the Veterans Health Administration.
								(V)At least two members from among persons who are veterans or eligible for hospital care, medical
			 services, or other health care under the laws administered by the
			 Secretary of Veterans Affairs.
								(ii)Additional nonvoting membersIn addition to members appointed under subparagraph (A) and clause (i), the Commission shall be
			 composed of the following nonvoting members:
								(I)The Comptroller General of the United States, or designee.
								(II)The Inspector General of the Department of Veterans Affairs, or designee.
								(C)DateThe appointments of members of the Commission shall be made not later than 60 days after the date
			 of the enactment of this Act.
						(3)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.
					(4)Initial meetingNot later than 15 days after the date on which seven voting members of the Commission have been
			 appointed, the Commission shall hold its first meeting.
					(5)MeetingsThe Commission shall meet at the call of the Chairperson.
					(6)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.
					(7)Chairperson and Vice ChairpersonThe Commission shall select a Chairperson and Vice Chairperson from among its members.
					(b)Duties of commission
					(1)Evaluation and assessmentThe Commission shall undertake a comprehensive evaluation and assessment of access to health care
			 at the Department of Veterans Affairs.
					(2)Matters evaluated and assessedThe matters evaluated and assessed by the Commission shall include the following:
						(A)The appropriateness of current standards of the Department of Veterans Affairs concerning access to
			 health care.
						(B)The measurement of such standards.
						(C)The appropriateness of performance standards and incentives in relation to standards described in
			 subparagraph (A).
						(D)Staffing levels throughout the Veterans Health Administration and whether they are sufficient to
			 meet current demand for health care from the Administration.
						(E)The results of the assessment conducted by an independent third party under section 101(a),
			 including any data or recommendations included in such assessment.
						(3)ReportsThe Commission shall submit to the President, through the Secretary of Veterans Affairs, reports as
			 follows:
						(A)Not later than 90 days after the date of the initial meeting of the Commission, an interim report
			 on—
							(i)the findings of the Commission with respect to the evaluation and assessment required by this
			 subsection; and
							(ii)such recommendations as the Commission may have for legislative or administrative action to improve
			 access to health care through the Veterans Health Administration.
							(B)Not later than 180 days after the date of the initial meeting of the Commission, a final report on—
							(i)the findings of the Commission with respect to the evaluation and assessment required by this
			 subsection; and
							(ii)such recommendations as the Commission may have for legislative or administrative action to improve
			 access to health care through the Veterans Health Administration.
							(c)Powers of the commission
					(1)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers advisable to carry
			 out this section.
					(2)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out this section. Upon request of
			 the Chairperson of the Commission, the head of such department or agency
			 shall furnish such information to the Commission.
					(d)Commission personnel matters
					(1)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of
			 basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which such member is engaged in the performance of the duties of
			 the Commission. All members of the Commission who are officers or
			 employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of
			 the United States.
					(2)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.
					(3)Staff
						(A)In generalThe Chairperson of the Commission may, without regard to the civil service laws and regulations,
			 appoint and terminate an executive director and such other additional
			 personnel as may be necessary to enable the Commission to perform its
			 duties. The employment of an executive director shall be subject to
			 confirmation by the Commission.
						(B)CompensationThe Chairperson of the Commission may fix the compensation of the executive director and other
			 personnel without regard to chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the executive
			 director and other personnel may not exceed the rate payable for level V
			 of the Executive Schedule under section 5316 of such title.
						(4)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.
					(5)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals that do
			 not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.
					(e)Termination of the commissionThe Commission shall terminate 30 days after the date on which the Commission submits its report
			 under subsection (b)(3)(B).
				(f)FundingThe Secretary of Veterans Affairs shall make available to the Commission from amounts appropriated
			 or otherwise made available to the Secretary such amounts as the Secretary
			 and the Chairperson of the Commission jointly consider appropriate for the
			 Commission to perform its duties under this section.
				(g)Executive action
					(1)Action on recommendationsThe President shall require the Secretary of Veterans Affairs and such other heads of relevant
			 Federal departments and agencies to implement each recommendation set
			 forth in a report submitted under subsection (b)(3) that the President—
						(A)considers feasible and advisable; and
						(B)determines can be implemented without further legislative action.
						(2)ReportsNot later than 60 days after the date on which the President receives a report under subsection
			 (b)(3), the President shall submit to the Committee on Veterans' Affairs
			 of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives and such other committees of Congress as the President
			 considers appropriate a report setting forth the following:
						(A)An assessment of the feasibility and advisability of each recommendation contained in the report
			 received by the President.
						(B)For each recommendation assessed as feasible and advisable under subparagraph (A) the following:
							(i)Whether such recommendation requires legislative action.
							(ii)If such recommendation requires legislative action, a recommendation concerning such legislative
			 action.
							(iii)A description of any administrative action already taken to carry out such recommendation.
							(iv)A description of any administrative action the President intends to be taken to carry out such
			 recommendation and by whom.
							404.Improved performance metrics for health care provided by Department of Veterans Affairs
				(a)Prohibition on use of scheduling and wait-Time metrics in determination of performance awardsThe Secretary of Veterans Affairs shall ensure that scheduling and wait-time metrics or goals are
			 not used as factors in determining the performance of the following
			 employees for purposes of determining whether to pay performance awards to
			 such employees:
					(1)Directors, associate directors, assistant directors, deputy directors, chiefs of staff, and
			 clinical leads of medical centers of the Department of Veterans Affairs.
					(2)Directors, assistant directors, and quality management officers of Veterans Integrated Service
			 Networks of the Department of Veterans Affairs.
					(b)Modification of performance plans
					(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary shall modify the
			 performance plans of the directors of the medical centers of the
			 Department and the directors of the Veterans Integrated Service Networks
			 to ensure that such plans are based on the quality of care received by
			 veterans at the health care facilities under the jurisdictions of such
			 directors.
					(2)FactorsIn modifying performance plans under paragraph (1), the Secretary shall ensure that assessment of
			 the quality of care provided at health care facilities under the
			 jurisdiction of a director described in paragraph (1) includes
			 consideration of the following:
						(A)Recent reviews by the Joint Commission (formerly known as the Joint Commission on Accreditation of Healthcare Organizations) of such facilities.
						(B)The number and nature of recommendations concerning such facilities by the Inspector General of the
			 Department in reviews conducted through the Combined Assessment Program
			 (CAP), in the reviews by the Inspector General of community based
			 outpatient clinics and primary care clinics, and in reviews conducted
			 through the Office of Healthcare Inspections during the two most recently
			 completed fiscal years.
						(C)The number of recommendations described in subparagraph (B) that the Inspector General of the
			 Department determines have not been carried out satisfactorily with
			 respect to such facilities.
						(D)Reviews of such facilities by the Commission on Accreditation of Rehabilitation Facilities.
						(E)The number and outcomes of administrative investigation boards, root cause analysis, and peer
			 reviews conducted at such facilities during the fiscal year for which the
			 assessment is being conducted.
						(F)The effectiveness of any remedial actions or plans resulting from any Inspector General
			 recommendations in the reviews and analyses described in subparagraphs (A)
			 through (E).
						(3)Additional leadership positionsTo the degree practicable, the Secretary shall assess the performance of other employees of the
			 Department in leadership positions at Department medical centers,
			 including associate directors, assistant directors, deputy directors,
			 chiefs of staff, and clinical leads, and in Veterans Integrated Service
			 Networks, including assistant directors and quality management officers,
			 using factors and criteria similar to those used in the performance plans
			 modified under paragraph (1).
					(c)Removal of certain performance goalsFor each fiscal year that begins after the date of the enactment of this Act, the Secretary shall
			 not include in the performance goals of any employee of a Veterans
			 Integrated Service Network or medical center of the Department any
			 performance goal that might disincentivize the payment of Department
			 amounts to provide hospital care, medical services, or other health care
			 through a non-Department provider.
				405.Improved transparency concerning health care provided by Department of Veterans Affairs
				(a)Publication of wait times
					(1)Goals
						(A)InitialNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall publish in the Federal Register, and on an Internet website
			 accessible to the public of each medical center of the Department of
			 Veterans Affairs, the wait-time goals of the Department for the scheduling
			 of an appointment by a veteran for the receipt of health care from the
			 Department.
						(B)Subsequent changes
							(i)In generalIf the Secretary modifies the wait-time goals described in subparagraph (A), the Secretary shall
			 publish the new wait-times goals—
								(I)on an Internet website accessible to the public of each medical center of the Department not later
			 than 30 days after such modification; and
								(II)in the Federal Register not later than 90 days after such modification.
								(ii)Effective dateAny modification under clause (i) shall take effect on the date of publication in the Federal
			 Register.
							(C)Goals describedWait-time goals published under this paragraph shall include goals for primary care appointments,
			 specialty care appointments, and appointments based on the general
			 severity of the condition of the veteran.
						(2)Wait times at medical centers of the DepartmentNot later than one year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall publish on an Internet website accessible to the public of
			 each medical center of the Department the current wait time for an
			 appointment for primary care and specialty care at the medical center.
					(b)Publicly available database of patient safety, quality of care, and outcome measures
					(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall develop
			 and make available to the public a comprehensive database containing all
			 applicable patient safety, quality of care, and outcome measures for
			 health care provided by the Department that are tracked by the Secretary.
					(2)Update frequencyThe Secretary shall update the database required by paragraph (1) not less frequently than once
			 each year.
					(3)Unavailable measuresFor all measures that the Secretary would otherwise publish in the database required by paragraph
			 (1) but has not done so because such measures are not available, the
			 Secretary shall publish notice in the database of the reason for such
			 unavailability and a timeline for making such measures available in the
			 database.
					(4)AccessibilityThe Secretary shall ensure that the database required by paragraph (1) is accessible to the public
			 through the primary Internet website of the Department and through each
			 primary Internet website of a Department medical center.
					(c)Hospital Compare website of Department of Health and Human Services
					(1)Agreement requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall enter into an agreement with the Secretary of Health and
			 Human Services for the provision by the Secretary of Veterans Affairs of
			 such information as the Secretary of Health and Human Services may require
			 to report and make publicly available patient quality and outcome
			 information concerning Department of Veterans Affairs medical centers
			 through the Hospital Compare Internet website of the Department of Health
			 and Human Services or any successor Internet website.
					(2)Information providedThe information provided by the Secretary of Veterans Affairs to the Secretary of Health and Human
			 Services under paragraph (1) shall include the following:
						(A)Measures of timely and effective health care.
						(B)Measures of readmissions, complications of death, including with respect to 30-day mortality rates
			 and 30-day readmission rates, surgical complication measures, and health
			 care related infection measures.
						(C)Survey data of patient experiences, including the Hospital Consumer Assessment of Healthcare
			 Providers and Systems or any similar successor survey developed by the
			 Department of Health and Human Services.
						(D)Any other measures required of or reported with respect to hospitals participating in the Medicare
			 program under title XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.).
						(3)Unavailable informationFor any applicable metric collected by the Department of Veterans Affairs or required to be
			 provided under paragraph (2) and withheld from or unavailable in the
			 Hospital Compare Internet website, the Secretary of Veterans Affairs shall
			 publish a notice in the Federal Register stating the reason why such
			 metric was withheld from public disclosure and a timeline for making such
			 metric available, if applicable.
					(d)Comptroller General review of publicly available safety and quality metricsNot later than three years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall conduct a review of the safety and quality metrics
			 made publicly available by the Secretary of Veterans Affairs under this
			 section to assess the degree to which the Secretary is complying with the
			 provisions of this section.
				406.Information for veterans on the credentials of Department of Veterans Affairs physicians
				(a)Improvement of Our Providers Internet website links
					(1)Availability through Department of Veterans Affairs homepageA link to the Our Providers health care providers database of the Department of Veterans Affairs, or any successor database,
			 shall be available on and through the homepage of the Internet website of
			 the Department that is accessible to the public.
					(2)Information on location of residency trainingThe Internet website of the Department that is accessible to the public shall include under the
			 link to the Our Providers health care providers database of the Department, or any successor database, the location of
			 residency training of each licensed physician of the Department.
					(3)Information on physicians at particular facilitiesThe Our Providers health care providers database of the Department, or any successor database, shall identify
			 whether each licensed physician of the Department is a physician in
			 residency.
					(b)Information on credentials of physicians for veterans undergoing surgical procedures
					(1)In generalEach veteran who is undergoing a surgical procedure by or through the Department shall be provided
			 information on the credentials of the surgeon to be performing such
			 procedure at such time in advance of the procedure as is appropriate to
			 permit such veteran to evaluate such information.
					(2)Other individualsIf a veteran is unable to evaluate the information provided under paragraph (1) due to the health
			 or mental competence of the veteran, such information shall be provided to
			 an individual acting on behalf of the veteran.
					(c)Comptroller General report and plan
					(1)ReportNot later than two years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the Committee on Veterans' Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report setting forth an assessment by the Comptroller
			 General of the following:
						(A)The manner in which contractors under the Patient-Centered Community Care initiative of the
			 Department perform oversight of the credentials of physicians within the
			 networks of such contractors under the initiative.
						(B)The oversight by the Department of the contracts under the Patient-Centered Community Care
			 initiative.
						(C)The verification by the Department of the credentials and licenses of health care providers
			 furnishing hospital care and medical services under section 301.
						(2)Plan
						(A)In generalNot later than 30 days after the submittal of the report under paragraph (1), the Secretary shall—
							(i)submit to the Comptroller General, the Committee on Veterans' Affairs of the Senate, and the
			 Committee on Veterans' Affairs of the House of Representatives a plan to
			 address any findings and recommendations of the Comptroller General
			 included in such report; and
							(ii)submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs
			 of the House of Representatives a request for additional amounts, if any,
			 that may be necessary to carry out such plan.
							(B)ImplementationNot later than 90 days after the submittal of the report under paragraph (1), the Secretary shall
			 carry out such plan.
						407.Information in annual budget of the President on hospital care and medical services furnished
			 through expanded use of contracts for such careThe materials on the Department of Veterans Affairs in the budget of the President for a fiscal
			 year, as submitted to Congress pursuant to section 1105(a) of title 31,
			 United States Code, shall set forth the following:
				(1)The number of veterans who received hospital care and medical services under section 301 during the
			 fiscal year preceding the fiscal year in which such budget is submitted.
				(2)The amount expended by the Department on furnishing care and services under such section during the
			 fiscal year preceding the fiscal year in which such budget is submitted.
				(3)The amount requested in such budget for the costs of furnishing care and services under such
			 section during the fiscal year covered by such budget, set forth in
			 aggregate and by amounts for each account for which amounts are so
			 requested.
				(4)The number of veterans that the Department estimates will receive hospital care and medical
			 services under such section during the fiscal years covered by the budget
			 submission.
				(5)The number of employees of the Department on paid administrative leave at any point during the
			 fiscal year preceding the fiscal year in which such budget is submitted.
				408.Prohibition on falsification of data concerning wait times and quality measures at Department of
			 Veterans AffairsNot later than 60 days after the date of the enactment of this Act, and in accordance with title 5,
			 United States Code, the Secretary of Veterans Affairs shall establish
			 policies whereby any employee of the Department of Veterans Affairs who
			 knowingly submits false data concerning wait times for health care or
			 quality measures with respect to health care to another employee of the
			 Department or knowingly requires another employee of the Department to
			 submit false data concerning such wait times or quality measures to
			 another employee of the Department is subject to a penalty the Secretary
			 considers appropriate after notice and an opportunity for a hearing,
			 including civil penalties, unpaid suspensions, or termination.
			409.Removal of Senior Executive Service employees of the Department of Veterans Affairs for performance
				(a)Removal or transfer
					(1)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new
			 section:
						
							713.Senior Executive Service: removal based on performance
								(a)In generalThe Secretary may remove any individual from the Senior Executive Service if the Secretary
			 determines the performance of the individual warrants such removal. If the
			 Secretary so removes such an individual, the Secretary may—
									(1)remove the individual from the civil service (as defined in section 2101 of title 5); or
									(2)transfer the individual to a General Schedule position at any grade of the General Schedule for
			 which the individual is qualified and that the Secretary determines is
			 appropriate.
									(b)Notice to CongressNot later than 30 days after removing or transferring an individual from the Senior Executive
			 Service under subsection (a), the Secretary shall submit to the Committees
			 on Veterans’ Affairs of the Senate and the House of Representatives notice
			 in
			 writing of such removal or transfer and the reason for such removal or
			 transfer.
								(c)Procedure
									(1)The procedures under section 7543 of title 5 shall not apply to a removal or transfer under this
			 section.
									(2)
										(A)Subject to subparagraph (B), any removal or transfer under subsection (a) may be appealed to the
			 Merit Systems Protection Board under section 7701 of title 5.
										(B)An appeal under subparagraph (A) of a removal or transfer may only be made if such appeal is made
			 not later than 7 days after the date of such removal or transfer.
										(d)Expedited review by Merit Systems Protection Board
									(1)The Merit Systems Protection Board shall expedite any appeal under section 7701 of title 5 of a
			 removal or transfer under subsection (a) and, in any such case, shall
			 issue a decision not later than 21 days after the date of the appeal.
									(2)In any case in which the Merit Systems Protection Board determines that it cannot issue a decision
			 in accordance with the 21-day requirement under paragraph (1), the Merit
			 Systems Protection Board shall submit to Congress a report that explains
			 the reason why the Merit Systems Protection Board is unable to issue a
			 decision in accordance with such requirement in such case.
									(3)There is authorized to be appropriated such sums as may be necessary for the Merit Systems
			 Protection Board to expedite appeals under paragraph (1).
									(4)The Merit Systems Protection Board may not stay any personnel action taken under this section.
									(5)A person who appeals under section 7701 of title 5 a removal under subsection (a)(1) may not
			 receive any pay, awards, bonuses, incentives, allowances, differentials,
			 student loan repayments, special payments, or benefits from the Secretary
			 until the Merit Systems Protection Board has made a final decision on such
			 appeal.
									(6)A decision made by the Merit Systems Protection Board with respect to a removal or transfer under
			 subsection (a) shall not be subject to any further appeal..
					(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
						
							
								713. Senior Executive Service: removal based on performance..
					(b)Establishment of expedited review process
					(1)In generalNot later than 30 days after the date of the enactment of this Act, the Merit Systems Protection
			 Board shall establish and put into effect a process to conduct expedited
			 reviews in accordance with section 713(d) of title 38, United States Code.
					(2)Inapplicability of certain regulationsSection 1201.22 of title 5, Code of Federal Regulations, as in effect on the day before the date of
			 the enactment of this Act, shall not apply to expedited reviews carried
			 out under section 713(d) of title 38, United States Code.
					(3)Report by Merit Systems Protection BoardNot later than 30 days after the date of the enactment of this Act, the Merit Systems Protection
			 Board shall submit to Congress a report on the actions the Board plans to
			 take to conduct expedited reviews under section 713(d) of title 38, United
			 States Code, as added by subsection (a). Such report shall include a
			 description of the resources the Board determines will be necessary to
			 conduct such reviews and a description of whether any resources will be
			 necessary to conduct such reviews that were not available to the Board on
			 the day before the date of the enactment of this Act.
					(c)Temporary exemption from certain limitation on initiation of removal from Senior Executive ServiceDuring the 120-day period beginning on the date of the enactment of this Act, an action to remove
			 an individual from the Senior Executive Service at the Department of
			 Veterans Affairs pursuant to section 713 of title 38, United States Code,
			 as added by subsection (a), or section 7543 of title 5, United States
			 Code, may be initiated, notwithstanding section 3592(b) of title 5, United
			 States Code, or any other provision of law.
				(d)ConstructionNothing in this section or section 713 of title 38, United States Code, as added by subsection (a),
			 shall be construed to apply to an appeal of a removal, transfer, or other
			 personnel action that was pending before the date of the enactment of this
			 Act.
				VHealth Care Related to Sexual Trauma
			501.Expansion of eligibility for sexual trauma counseling and treatment to veterans on inactive duty
			 trainingSection 1720D(a)(1) of title 38, United States Code, is amended by striking or active duty for training and inserting , active duty for training, or inactive duty training.
			502.Provision of counseling and treatment for sexual trauma by the Department of Veterans Affairs to
			 members of the Armed Forces
				(a)Expansion of coverage to members of the Armed ForcesSubsection (a) of section 1720D of title 38, United States Code, is amended—
					(1)by redesignating paragraph (2) as paragraph (3);
					(2)by inserting after paragraph (1) the following new paragraph (2):
						
							(2)
								(A)In operating the program required by paragraph (1), the Secretary may, in consultation with the
			 Secretary of Defense, provide counseling and care and services to members
			 of the Armed Forces (including members of the National Guard and Reserves)
			 on active duty to overcome psychological trauma described in that
			 paragraph.
								(B)A member described in subparagraph (A) shall not be required to obtain a referral before receiving
			 counseling and care and services under this paragraph.; and
					(3)in paragraph (3), as redesignated by paragraph (1)—
						(A)by striking a veteran and inserting an individual; and
						(B)by striking that veteran each place it appears and inserting that individual.
						(b)Information to members on availability of counseling and servicesSubsection (c) of such section is amended—
					(1)by striking to veterans each place it appears; and
					(2)in paragraph (3), by inserting members of the Armed Forces and before individuals.
					(c)Inclusion of members in reports on counseling and servicesSubsection (e) of such section is amended—
					(1)in the matter preceding paragraph (1), by striking to veterans;
					(2)in paragraph (2)—
						(A)by striking women veterans and inserting individuals; and
						(B)by striking training under subsection (d). and inserting “training under subsection (d), disaggregated by—
							
								(A)veterans;
								(B)members of the Armed Forces (including members of the National Guard and Reserves) on active duty;
			 and
								(C)for each of subparagraphs (A) and (B)—
									(i)men; and
									(ii)women.;
						(3)in paragraph (4), by striking veterans and inserting individuals; and
					(4)in paragraph (5)—
						(A)by striking women veterans and inserting individuals; and
						(B)by inserting , including specific recommendations for individuals specified in subparagraphs (A), (B), and (C)
			 of paragraph (2) before the period at the end.
						(d)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date
			 of the enactment of this Act.
				503.Reports on military sexual trauma
				(a)Report on services available for military sexual trauma in the Department of Veterans AffairsNot later than 630 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the treatment and services available from the Department of
			 Veterans Affairs for male veterans who experience military sexual trauma
			 compared to such treatment and services available to female veterans who
			 experience military sexual trauma.
				(b)Reports on transition of military sexual trauma treatment from Department of Defense to Department
			 of Veterans AffairsNot later than 630 days after the date of the enactment of this Act, and annually thereafter for
			 five years, the Department of Veterans Affairs-Department of Defense Joint
			 Executive Committee established by section 320(a) of title 38, United
			 States Code, shall submit to the appropriate committees of Congress a
			 report on military sexual trauma that includes the following:
					(1)The processes and procedures utilized by the Department of Veterans Affairs and the Department of
			 Defense to facilitate transition of treatment of individuals who have
			 experienced military sexual trauma from treatment provided by the
			 Department of Defense to treatment provided by the Department of Veterans
			 Affairs.
					(2)A description and assessment of the collaboration between the Department of Veterans Affairs and
			 the Department of Defense in assisting veterans in filing claims for
			 disabilities related to military sexual trauma, including permitting
			 veterans access to information and evidence necessary to develop or
			 support such claims.
					(c)DefinitionsIn this section:
					(1)Appropriate committees of congressThe term appropriate committees of Congress means—
						(A)the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate; and
						(B)the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of
			 Representatives.
						(2)Military sexual traumaThe term military sexual trauma means psychological trauma, which in the judgment of a mental health professional employed by the
			 Department, resulted from a physical assault of a sexual nature, battery
			 of a sexual nature, or sexual harassment which occurred while the veteran
			 was serving on active duty or active duty for training.
					(3)Sexual harassmentThe term sexual harassment means repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in
			 character.
					(4)Sexual traumaThe term sexual trauma shall have the meaning given that term by the Secretary of Veterans Affairs for purposes of this
			 section.
					(d)Effective dateThis section shall take effect on the date that is 270 days after the date of the enactment of this
			 Act.
				VIMajor Medical Facility Leases
			601.Authorization of major medical facility leasesThe Secretary of Veterans Affairs may carry out the following major medical facility leases at the
			 locations specified, and in an amount for each lease not to exceed the
			 amount shown for such location (not including any estimated cancellation
			 costs):
				(1)For a clinical research and pharmacy coordinating center, Albuquerque, New Mexico, an amount not to
			 exceed $9,560,000.
				(2)For a community-based outpatient clinic, Brick, New Jersey, an amount not to exceed $7,280,000.
				(3)For a new primary care and dental clinic annex, Charleston, South Carolina, an amount not to exceed
			 $7,070,250.
				(4)For the Cobb County community-based Outpatient Clinic, Cobb County, Georgia, an amount not to
			 exceed $6,409,000.
				(5)For the Leeward Outpatient Healthcare Access Center, Honolulu, Hawaii, including a co-located
			 clinic with the Department of Defense and the co-location of the Honolulu
			 Regional Office of the Veterans Benefits Administration and the Kapolei
			 Vet Center of the Department of Veterans Affairs, an amount not to exceed
			 $15,887,370.
				(6)For a community-based outpatient clinic, Johnson County, Kansas, an amount not to exceed
			 $2,263,000.
				(7)For a replacement community-based outpatient clinic, Lafayette, Louisiana, an amount not to exceed
			 $2,996,000.
				(8)For a community-based outpatient clinic, Lake Charles, Louisiana, an amount not to exceed
			 $2,626,000.
				(9)For outpatient clinic consolidation, New Port Richey, Florida, an amount not to exceed $11,927,000.
				(10)For an outpatient clinic, Ponce, Puerto Rico, an amount not to exceed $11,535,000.
				(11)For lease consolidation, San Antonio, Texas, an amount not to exceed $19,426,000.
				(12)For a community-based outpatient clinic, San Diego, California, an amount not to exceed
			 $11,946,100.
				(13)For an outpatient clinic, Tyler, Texas, an amount not to exceed $4,327,000.
				(14)For the Errera Community Care Center, West Haven, Connecticut, an amount not to exceed $4,883,000.
				(15)For the Worcester community-based Outpatient Clinic, Worcester, Massachusetts, an amount not to
			 exceed $4,855,000.
				(16)For the expansion of a community-based outpatient clinic, Cape Girardeau, Missouri, an amount not
			 to exceed $4,232,060.
				(17)For a multispecialty clinic, Chattanooga, Tennessee, an amount not to exceed $7,069,000.
				(18)For the expansion of a community-based outpatient clinic, Chico, California, an amount not to
			 exceed $4,534,000.
				(19)For a community-based outpatient clinic, Chula Vista, California, an amount not to exceed
			 $3,714,000.
				(20)For a new research lease, Hines, Illinois, an amount not to exceed $22,032,000.
				(21)For a replacement research lease, Houston, Texas, an amount not to exceed $6,142,000.
				(22)For a community-based outpatient clinic, Lincoln, Nebraska, an amount not to exceed $7,178,400.
				(23)For a community-based outpatient clinic, Lubbock, Texas, an amount not to exceed $8,554,000.
				(24)For a community-based outpatient clinic consolidation, Myrtle Beach, South Carolina, an amount not
			 to exceed $8,022,000.
				(25)For a community-based outpatient clinic, Phoenix, Arizona, an amount not to exceed $20,757,000.
				(26)For the expansion of a community-based outpatient clinic, Redding, California, an amount not to
			 exceed $8,154,000.
				602.Budgetary treatment of Department of Veterans Affairs major medical facilities leases
				(a)FindingsCongress finds the following:
					(1)Title 31, United States Code, requires the Department of Veterans Affairs to record the full cost
			 of its contractual obligation against funds available at the time a
			 contract is executed.
					(2)Office of Management and Budget Circular A–11 provides guidance to agencies in meeting the
			 statutory requirements under title 31, United States Code, with respect to
			 leases.
					(3)For operating leases, Office of Management and Budget Circular A–11 requires the Department of
			 Veterans Affairs to record up-front budget authority in an amount equal to total payments under the full term of the lease or [an] amount sufficient to cover
			 first year lease payments plus cancellation costs.
					(b)Requirement for obligation of full cost
					(1)In generalSubject to the availability of appropriations provided in advance, in exercising the authority of
			 the Secretary of Veterans Affairs to enter into leases provided in this
			 Act, the Secretary shall record, pursuant to section 1501 of title 31,
			 United States Code, as the full cost of the contractual obligation at the
			 time a contract is executed either—
						(A)an amount equal to total payments under the full term of the lease; or
						(B)if the lease specifies payments to be made in the event the lease is terminated before its full
			 term, an amount sufficient to cover the first year lease payments plus the
			 specified cancellation costs.
						(2)Self-insuring authorityThe requirements of paragraph (1) may be satisfied through the use of a self-insuring authority
			 consistent with Office of Management and Budget Circular A–11.
					(c)Transparency
					(1)ComplianceSubsection (b) of section 8104 of title 38, United States Code, is amended by adding at the end the
			 following new paragraph:
						
							(7)In the case of a prospectus proposing funding for a major medical facility lease, a detailed
			 analysis of how the lease is expected to comply with Office of Management
			 and Budget Circular A–11 and section 1341 of title 31 (commonly referred
			 to as the Anti-Deficiency Act). Any such analysis shall include—
								(A)an analysis of the classification of the lease as a lease-purchase, capital lease, or operating lease as those terms are defined in Office of Management and Budget Circular A–11;
								(B)an analysis of the obligation of budgetary resources associated with the lease; and
								(C)an analysis of the methodology used in determining the asset cost, fair market value, and
			 cancellation costs of the lease..
					(2)Submittal to CongressSuch section 8104 is further amended by adding at the end the following new subsection:
						
							(h)
								(1)Not less than 30 days before entering into a major medical facility lease, the Secretary shall
			 submit to the Committees on Veterans’ Affairs of the Senate and the House
			 of Representatives—
									(A)notice of the Secretary’s intention to enter into the lease;
									(B)a detailed summary of the proposed lease;
									(C)a description and analysis of any differences between the prospectus submitted pursuant to
			 subsection (b) and the proposed lease; and
									(D)a scoring analysis demonstrating that the proposed lease fully complies with Office of Management
			 and Budget Circular A–11.
									(2)Each committee described in paragraph (1) shall ensure that any information submitted to the
			 committee under such paragraph is treated by the committee with the same
			 level of confidentiality as is required by law of the Secretary and
			 subject to the same statutory penalties for unauthorized disclosure or use
			 as the Secretary.
								(3)Not more than 30 days after entering into a major medical facility lease, the Secretary shall
			 submit to each committee described in paragraph (1) a report on any
			 material differences between the lease that was entered into and the
			 proposed lease described under such paragraph, including how the lease
			 that was entered into changes the previously submitted scoring analysis
			 described in subparagraph (D) of such paragraph..
					(d)Rule of constructionNothing in this section, or the amendments made by this section, shall be construed to in any way
			 relieve the Department of Veterans Affairs from any statutory or
			 regulatory obligations or requirements existing prior to the enactment of
			 this section and such amendments.
				VIIVeterans Benefits Matters
			701.Expansion of Marine Gunnery Sergeant John David Fry Scholarship
				(a)Expansion of entitlementSubsection (b)(9) of section 3311 of title 38, United States Code, is amended by inserting or spouse after child.
				(b)Limitation and election on certain benefitsSubsection (f) of such section is amended—
					(1)by redesignating paragraph (2) as paragraph (4); and
					(2)by inserting after paragraph (1) the following new paragraphs:
						
							(2)LimitationThe entitlement of an individual to assistance under subsection (a) pursuant to paragraph (9) of
			 subsection (b) because the individual was a spouse of a person described
			 in such paragraph shall expire on the earlier of—
								(A)the date that is 15 years after the date on which the person died; and
								(B)the date on which the individual remarries.
								(3)Election on receipt of certain benefitsA surviving spouse entitled to assistance under subsection (a) pursuant to paragraph (9) of
			 subsection (b) who is also entitled to educational assistance under
			 chapter 35 of this title may not receive assistance under both this
			 section and such chapter, but shall make an irrevocable election (in such
			 form and manner as the Secretary may prescribe) under which section or
			 chapter to receive educational assistance..
					(c)Conforming amendmentSection 3321(b)(4) of such title is amended—
					(1)by striking an individual and inserting a child; and
					(2)by striking such individual’s each time it appears and inserting such child’s.
					702.Approval of courses of education provided by public institutions of higher learning for purposes of
			 All-Volunteer Force Educational Assistance Program and Post-9/11
			 Educational Assistance conditional on in-State tuition rate for veterans
				(a)In generalSection 3679 of title 38, United States Code, is amended by adding at the end the following new
			 subsection:
					
						(c)
							(1)Notwithstanding any other provision of this chapter and subject to paragraphs (3) through (6), the
			 Secretary shall disapprove a course of education provided by a public
			 institution of higher learning to a covered individual pursuing a course
			 of education with educational assistance under chapter 30 or 33 of this
			 title while living in the State in which the public institution of higher
			 learning is located if the institution charges tuition and fees for that
			 course for the covered individual at a rate that is higher than the rate
			 the institution charges for tuition and fees for that course for residents
			 of the State in which the institution is located, regardless of the
			 covered individual’s State of residence.
							(2)For purposes of this subsection, a covered individual is any individual as follows:
								(A)A veteran who was discharged or released from a period of not fewer than 90 days of service in the
			 active military, naval, or air service less than three years before the
			 date of enrollment in the course concerned.
								(B)An individual who is entitled to assistance under section 3311(b)(9) or 3319 of this title by
			 virtue of such individual's relationship to a veteran described in
			 subparagraph (A).
								(3)If after enrollment in a course of education that is subject to disapproval under paragraph (1) by
			 reason of paragraph (2)(A) or (2)(B) a covered individual pursues one or
			 more courses of education at the same public institution of higher
			 learning while remaining continuously enrolled (other than during
			 regularly scheduled breaks between courses, semesters or terms) at that
			 institution of higher learning, any course so pursued by the covered
			 individual at that institution of higher learning while so continuously
			 enrolled shall also be subject to disapproval under paragraph (1).
							(4)It shall not be grounds to disapprove a course of education under paragraph (1) if a public
			 institution of higher learning requires a covered individual pursuing a
			 course of education at the institution to demonstrate an intent, by means
			 other than satisfying a physical presence requirement, to establish
			 residency in the State in which the institution is located, or to satisfy
			 other requirements not relating to the establishment of residency, in
			 order to be charged tuition and fees for that course at a rate that is
			 equal to or less than the rate the institution charges for tuition and
			 fees for that course for residents of the State.
							(5)The Secretary may waive such requirements of paragraph (1) as the Secretary considers appropriate.
							(6)Disapproval under paragraph (1) shall apply only with respect to educational assistance under
			 chapters 30 and 33 of this title..
				(b)Effective dateSubsection (c) of section 3679 of title 38, United States Code (as added by subsection (a) of this
			 section), shall apply with respect to educational assistance provided for
			 pursuit of programs of education during academic terms that begin after
			 July 1, 2015, through courses of education that commence on or after that
			 date.
				VIIIAppropriation and Emergency Designations
			801.Appropriation of emergency amountsThere is authorized to be appropriated, and is appropriated, to the Secretary of Veterans Affairs,
			 out of any funds in the Treasury not otherwise appropriated, for fiscal
			 years 2014, 2015, and 2016, such sums as may be necessary to carry out
			 this Act.
			802.Emergency designations
				(a)In generalThis Act is designated as an emergency requirement pursuant to section 4(g) of the Statutory
			 Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
				(b)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 403(a) of S.
			 Con. Res. 13 (111th Congress), the concurrent resolution on the budget for
			 fiscal year 2010.
				
